Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 7, 9 – 13, 16 - 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1+8), 2 – 7, 9 – 10 and 12 – 17, respectively, of U.S. Patent No. 11,055,573.

Regarding claim 9 (similar as to claims 1 and 16), 
Claim 9 of instant application
Claim 9 of patent 11,055,573
A system, comprising: 
one or more memories; and 
one or more processors, coupled to the one or more memories, configured to: 
identify data for generating a set of synthetic models of an object, 
wherein the data identifies 
a first component corresponding to a first part of the object, and 
a second component corresponding to a second part of the object; 
generate the set of synthetic models based on the data; and 
cause the set of synthetic models to be provided.

A system, comprising: 
one or more memories; and 
one or more processors communicatively coupled to the one or more memories, configured to: 
identify, by one or more devices, data for generating a set of synthetic models of an object, 
wherein the data identifies: 
positions that a plurality of components, of a synthetic model in the set of synthetic models, are permitted to assume, and a permissible size of a component of the plurality of components, 
wherein the plurality of components include: 
a first component corresponding to a first part of the object, and 
a second component corresponding to a second part of the object, and wherein the component of the plurality of components is the first component or the second component; 
generate the set of synthetic models based on the data; and 
cause the set of synthetic models to be provided to a deep learning network to train the deep learning network to perform at least one of image segmentation, object recognition, or motion recognition.


The claim 9 of instant application is broader than the claim 9 of patent 11,055,573 (similar as to claims 1 and 16).

The claims 2 – 7, 10 – 13, 17 and 19, they are corresponding to claims 2 – 7, 10 and 12 – 14 and 16 – 17, respectively, of U.S. Patent No. 11,055,573.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (“Synthetic Training of Deep CNN for 3D Hand Gesture Identification”, 2017 International Conference on Control, Artificial Intelligence, Robotics & Optimization, IDS), hereinafter referred as Tsai.

Regarding claim 1, Tsai discloses a method (abstract) comprising: 
identifying, by one or more devices, data for generating a set of synthetic models of an object (section III-A, last para., define the hand gesture classes), 
wherein the data identifies 
a first component corresponding to a first part of the object (Fig. 10, first finger of the hand (thumb)), 
a second component corresponding to a second part of the object (Fig. 10, second finger of the hand (little)), and one or more of: one or more ranges of permissible angular positions relating to one or more of the first component or the second component (section III-B, second para., For the ABD joint angles, each finger has one to three different values depending on the agility of the finger. The joint angles and some samples of the training images generated using these control parameters are shown in Table I. There are totally 24 possible combinations of ABD joints.), or permissible relative positions between the first component and the second component (section III-B, second para., possible relative angle also defined possible relative position); 
generating, by the one or more devices, the set of synthetic models based on the data (section III – V, generate synthetic models to train and testing/recognition); and 
causing, by the one or more devices, the set of synthetic models to be provided (section III – V, provide synthetic models to train and testing/recognition).

Regarding claim 2 (depends on claim 1), Tsai discloses the method wherein a portion of the first component and a portion of the second component do not occupy a common voxel in a three-dimensional (3D) space (Fig. 4, thumb and little finger do not occupy a common voxel in a three-dimensional (3D) space).

Regarding claim 3 (depends on claim 1), Tsai discloses the method wherein the object is a body part (abstract; section I; hand).

Regarding claim 4 (depends on claim 1), Tsai discloses the method wherein the data further identifies: two or more other components that correspond to two or more other parts of the object (Table I; index, middle, etc.).

Regarding claim 5 (depends on claim 1), Tsai discloses the method wherein the data further identifies: a third component corresponding to a third part of the object, and wherein the third part is connected to the first part and the second part (Table I; index, middle, etc.).

Regarding claim 6 (depends on claim 1), Tsai discloses the method wherein the synthetic model represents a pose of a plurality of potential poses of the object (abstract; section I, para. 1; section III-B, last para., hand gesture).

Regarding claim 7 (depends on claim 1), Tsai discloses the method wherein the data further identifies: one or more first positions that the first component is permitted to assume, and one or more second positions that the second component is permitted to assume, and wherein the first positions are different from the second positions (Fig. 10; different gesture positions).

Regarding claim 8 (depends on claim 1), Tsai discloses the method wherein causing the set of synthetic models to be provided comprises: causing the set of synthetic models to be provided to a deep learning network (section III – V, provide synthetic models to deep CNN to train and testing/recognition).
Regarding claim 9. Tsai discloses a system (section V, para. 1), system, comprising: 
one or more memories (section V, para. 1, memory); and 
one or more processors (section V, para. 1, Intel Core), coupled to the one or more memories, configured to: 
identify data for generating a set of synthetic models of an object (section III-A, last para., define the hand gesture classes), 
wherein the data identifies 
a first component corresponding to a first part of the object (Fig. 10, first finger of the hand), and 
a second component corresponding to a second part of the object (Fig. 10, second finger of the hand); 
generate the set of synthetic models based on the data (section III – V, generate synthetic models to train and testing/recognition); and 
cause the set of synthetic models to be provided (section III – V, provide synthetic models to train and testing/recognition).

Regarding claims 10 - 15, they are corresponding to claims 2 and 4 – 8, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 2 and 4 – 8.

Regarding claims 16 - 20, they are corresponding to claims 9, 10, 2, 11 and 12, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 9, 10, 2, 11 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668